
	
		I
		111th CONGRESS
		1st Session
		H. R. 3282
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to provide
		  certain veterans with readjustment and mental health care services, and for
		  other purposes.
	
	
		1.Program on provision of
			 readjustment and mental health care services to veterans who served in
			 operation Iraqi freedom and operation enduring freedom
			(a)Program
			 RequiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall establish a program to
			 provide—
				(1)to veterans of
			 Operation Iraqi Freedom and Operation Enduring Freedom, particularly veterans
			 who served in such operations while in the National Guard and the
			 Reserves—
					(A)peer outreach
			 services;
					(B)peer support
			 services;
					(C)readjustment
			 counseling and services described in section 1712A of title 38, United States
			 Code; and
					(D)mental health
			 services; and
					(2)to members of the
			 immediate family of such a veteran, during the three-year period beginning on
			 the date of the return of such veteran from deployment in Operation Iraqi
			 Freedom and Operation Enduring Freedom, education, support, counseling, and
			 mental health services to assist in—
					(A)the readjustment
			 of such veteran to civilian life;
					(B)in the case such
			 veteran has an injury or illness incurred during such deployment, the recovery
			 of such veteran; and
					(C)the readjustment
			 of the family following the return of such veteran.
					(b)Contracts With
			 Community Mental Health Centers and Qualified Entities for Provision of
			 ServicesIn carrying out the program required by subsection (a),
			 the Secretary shall contract with community mental health centers and other
			 qualified entities to provide the services required by such subsection only in
			 areas the Secretary determines are not adequately served by other health care
			 facilities of the Department of Veterans Affairs. Such contracts shall require
			 each contracting community health center or entity—
				(1)to the extent
			 practicable, to employ veterans trained under subsection (c);
				(2)to the extent
			 practicable, to use telehealth services for the delivery of services required
			 by subsection (a);
				(3)to participate in
			 the training program conducted in accordance with subsection (d);
				(4)to comply with
			 applicable protocols of the Department of Veterans Affairs before incurring any
			 liability on behalf of the Department for the provision of the services
			 required by subsection (a);
				(5)to submit annual
			 reports to the Secretary containing, with respect to the program required by
			 subsection (a) and for the last full calendar year ending before the submission
			 of such report—
					(A)the number of the
			 veterans served, veterans diagnosed, and courses of treatment provided to
			 veterans as part of the program required by subsection (a); and
					(B)demographic
			 information for such services, diagnoses, and courses of treatment;
					(6)for each veteran
			 for whom a community mental health center or other qualified entity provides
			 mental health services under such contract, to provide the Department of
			 Veterans Affairs with such clinical summary information as the Secretary shall
			 require; and
				(7)to meet such other
			 requirements as the Secretary shall require.
				(c)Training of
			 Veterans for the Provision of Peer-Outreach and Peer-Support
			 ServicesIn carrying out the program required by subsection (a),
			 the Secretary shall contract with a national not-for-profit mental health
			 organization to carry out a national program of training for veterans described
			 in subsection (a) to provide the services described in subparagraphs (A) and
			 (B) of paragraph (1) of such subsection.
			(d)Training of
			 Clinicians for Provision of ServicesThe Secretary shall conduct
			 a training program for clinicians of community mental health centers or
			 entities that have contracts with the Secretary under subsection (b) to ensure
			 that such clinicians can provide the services required by subsection (a) in a
			 manner that—
				(1)recognizes factors
			 that are unique to the experience of veterans who served on active duty in
			 Operation Iraqi Freedom or Operation Enduring Freedom (including the combat and
			 military training experiences of such veterans); and
				(2)uses best
			 practices and technologies.
				(e)Reports
			 Required
				(1)Initial report
			 on plan for implementationNot later than 45 days after the date
			 of the enactment of this Act, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the
			 House of Representatives a report containing the plans of the Secretary to
			 implement the program required by subsection (a).
				(2)Status
			 reportNot later than one year after the date of the enactment of
			 this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the implementation of the program. Such report
			 shall include the following:
					(A)Information on the
			 number of veterans who received services as part of the program and the type of
			 services received during the last full calendar year completed before the
			 submission of such report.
					(B)An evaluation of
			 the provision of services under paragraph (2) of subsection (a) and a
			 recommendation as to whether the period described in such paragraph should be
			 extended to a five-year period.
					(C)An evaluation of the provision of services
			 under subparagraphs (A) and (B) of subsection (a)(1), including a list of each
			 national not-for-profit mental health organization that provides such services
			 pursuant to subsection (c).
					(D)An evaluation of
			 the training provided under subsection (d).
					
